—Appeal by the defendant from an amended judgment of the County Court, Orange County (Byrne, J.), rendered April 25, 1994, revoking *492a sentence of imprisonment previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a controlled substance in the fourth degree.
Ordered that the amended judgment is affirmed.
The defendant pleaded guilty to a violation of probation and the court imposed the promised sentence. Therefore, the defendant has no cause to complain that the sentence imposed is excessive (see, People v Kazepis, 101 AD2d 816, 817).
We decline to exercise our interest of justice jurisdiction to reduce the defendant’s sentence. Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.